                                  1   LOEB & LOEB LLP
                                      Camron A. Dowlatshahi (SBN 308618)
                                  2   cdowlatshahi@loeb.com
                                  3   10100 Santa Monica Blvd., Suite 2200
                                      Los Angeles, CA 90067-4120
                                  4   Telephone: (310) 282-2000
                                      Facsimile: (310) 282-2200
                                  5
                                      LOEB & LOEB LLP
                                  6   Laura McNally (Pro Hac Vice application forthcoming)
                                  7   lmcnally@loeb.com
                                      Neil Nandi (Pro Hac Vice application forthcoming)
                                  8   nnandi@loeb.com
                                      321 N. Clark St., Suite 2300
                                  9   Chicago, IL 60654
                                      Telephone: (312) 464-3100
                            10        Facsimile: (312) 464-3111
                            11
                                      Attorneys for Amicus Curiae
                            12        Immigration Law Professors

                            13        [Additional counsel listed on signature page]
                            14
                            15                                      UNITED STATES DISTRICT COURT
                            16                        IN AND FOR THE NORTHERN DISTRICT OF CALIFORNIA
                            17
                            18        PANGEA LEGAL SERVICES; DOLORES                  )   Case No.: 3:20-cv-09253-JD
                                      STREET COMMUNITY SERVICES, INC.;                )
                            19        CATHOLIC LEGAL IMMIGRATION                      )   UNOPPOSED MOTION FOR LEAVE
                                      NETWORK, INC.; and CAPITAL AREA                 )   TO FILE AMICUS CURIAE BRIEF IN
                            20        IMMIGRANTS’ RIGHTS COALITION,                   )   SUPPORT OF PLAINTIFFS’ MOTION
                                                                                      )   FOR TEMPORARY RESTRAINING
                            21                         Plaintiffs,                    )   ORDER
                                                                                      )
                            22                 v.                                     )   Date:    January 7, 2021
                                                                                      )   Time:    10:00 a.m.
                            23        U.S. DEPARTMENT OF HOMELAND                     )   Judge:   Hon. James Donato
                                      SECURITY; CHAD F. WOLF, under the title )           Ctrm.:   11
                            24        of Acting Secretary of Homeland Security;       )
                                      KENNETH T. CUCCINELLI, under the title )
                            25        of Senior Official Performing the Duties of the )
                                      Deputy Secretary for the Department of          )
                            26        Homeland Security; U.S. CITIZENSHIP AND )
                                      IMMIGRATION SERVICES; U.S.                      )
                            27        IMMIGRATION AND CUSTOMS                         )
                                      ENFORCEMENT; TONY H. PHAM, under                )
                            28        the title of Senior Official Performing the     )

      Loeb & Loeb
A Limited Liability Partnership
                                         UNOPPOSED MOTION FOR LEAVE TO FILE AMICUS CURIAE BRIEF IN SUPPORT OF PLAINTIFFS’
    Including Professional
         Corporations
                                                 MOTION FOR TEMPORARY RESTRAINING ORDER (NO. 3:20-CV-09253-JD)
                                  1   Duties of the Director of U.S. Immigration and   )
                                      Customs Enforcement; U.S. CUSTOMS AND            )
                                  2   BORDER PROTECTION MARK A.                        )
                                      MORGAN, under the title of Senior Official       )
                                  3   Performing the Duties of the Commissioner of     )
                                      U.S. Customs and Border Protection; U.S.         )
                                  4   DEPARTMENT OF JUSTICE; WILLIAM P.                )
                                      BARR, under the title of U.S. Attorney           )
                                  5   General; EXECUTIVE OFFICE FOR                    )
                                      IMMIGRATION REVIEW; and JAMES                    )
                                  6   MCHENRY, under the title of Director of the      )
                                      Executive Office for Immigration Review,         )
                                  7                                                    )
                                                    Defendants.                        )
                                  8
                                  9
                            10
                            11
                            12
                            13
                            14
                            15
                            16
                            17
                            18
                            19
                            20
                            21
                            22
                            23
                            24
                            25
                            26
                            27
                            28

      Loeb & Loeb
A Limited Liability Partnership
                                         UNOPPOSED MOTION FOR LEAVE TO FILE AMICUS CURIAE BRIEF IN SUPPORT OF PLAINTIFFS’
    Including Professional
         Corporations
                                                 MOTION FOR TEMPORARY RESTRAINING ORDER (NO. 3:20-CV-09253-JD)
                                  1             Amici curiae hereby move to file the attached Brief of Amicus Curiae in Support of

                                  2   Plaintiffs’ Motion for Temporary Restraining Order. Amici curiae are law professors who teach

                                  3   and publish scholarship about United States immigration law. Amici have collectively studied the

                                  4   implementation and history of the Immigration and Nationality Act (INA) for decades and have

                                  5   written extensively on the topic.        They accordingly have an abiding interest in the proper

                                  6   interpretation and administration of the Nation’s immigration laws, particularly the INA. Amici

                                  7   respectfully submit that their proposed brief could aid this Court’s consideration by placing the

                                  8   current dispute in the broader context and history of relevant immigration statutes.

                                  9             The parties have consented to amici filing the attached brief. No counsel for a party authored

                            10        this brief in whole or in part, and no person other than the amici curiae or their counsel made a

                            11        monetary contribution intended to fund the preparation or submission of this brief.

                            12                  Amici are1:

                            13            David C. Baluarte                                 Ingrid Eagly
                                          W&L School of Law                                 UCLA School of Law
                            14
                            15            Lenni B. Benson                                   Stella Burch Elias
                                          New York Law School                               University of Iowa College of Law
                            16
                            17            Jennifer Chacón                                   Kate Evans
                                          UCLA School of Law                                Duke University School of Law
                            18
                            19            Gabriel J. Chin                                   Jill E. Family
                                          UC Davis School of Law                            Widener University Commonwealth Law
                            20                                                              School
                            21            Michael J. Churgin                                Niels W. Frenzen
                                          University of Texas School of Law                 USC Gould School of Law
                            22
                            23            Marisa S. Cianciarulo                             Maryellen Fullerton
                                          Chapman University Fowler School of               Brooklyn Law School
                            24            Law
                            25            Denise Gilman                                     Jennifer Moore
                                          University of Texas Law School                    University of New Mexico School of Law
                            26
                            27
                            28        1
                                          University affiliations are listed solely for informational purposes.
                                                                                         -1-
      Loeb & Loeb
A Limited Liability Partnership
                                            UNOPPOSED MOTION FOR LEAVE TO FILE AMICUS CURIAE BRIEF IN SUPPORT OF PLAINTIFFS’
    Including Professional
         Corporations
                                                    MOTION FOR TEMPORARY RESTRAINING ORDER (NO. 3:20-CV-09253-JD)
                                  1   Lindsay Harris                                   Hiroshi Motomura
                                      UDC David A. Clarke School of Law                UCLA School of Law
                                  2
                                  3   Margaret Hu                                      Michael A. Olivas
                                      Penn State Law                                   University of Houston Law Center
                                  4
                                  5   Elizabeth Keyes                                  Bijal Shah
                                      University of Baltimore School of Law            Arizona State University, Sandra Day
                                  6                                                    O’Connor College of Law
                                  7   Annie Lai                                        Maureen A. Sweeney
                                      University of California, Irvine School of       University of Maryland Carey School of Law
                                  8   Law
                                  9   Peter Margulies                                  Shoba Sivaprasad Wadhia
                                      Roger Williams University School of Law          Penn State Law
                            10
                            11        M. Isabel Medina                                 Michael J. Wishnie
                                      Loyola University New Orleans College of         Yale Law School
                            12        Law
                            13
                            14        Dated: December 29, 2020                     Respectfully submitted,

                            15
                            16                                                     By: /s/ Camron A. Dowlatshahi
                                                                                        Camron A. Dowlatshahi (SBN 308618)
                            17                                                          LOEB & LOEB LLP
                                                                                        10100 Santa Monica Blvd., Suite 2200
                            18                                                          Los Angeles, CA 90067
                                                                                        cdowlatshahi@loeb.com
                            19                                                          Telephone: (310) 282-2000
                                                                                        Facsimile: (310) 282-2200
                            20
                                                                                        Laura McNally (Pro Hac Vice
                            21                                                          application forthcoming)
                                                                                        lmcnally@loeb.com
                            22                                                          Neil Nandi (Pro Hac Vice application
                                                                                        forthcoming)
                            23                                                          nnandi@loeb.com
                                                                                        LOEB & LOEB LLP
                            24                                                          321 N. Clark St., Suite 2300
                                                                                        Chicago, IL 60654
                            25                                                          Telephone: (312) 464-3100
                                                                                        Facsimile: (312) 464-3111
                            26
                            27
                            28
                                                                                     -2-
      Loeb & Loeb
A Limited Liability Partnership
                                         UNOPPOSED MOTION FOR LEAVE TO FILE AMICUS CURIAE BRIEF IN SUPPORT OF PLAINTIFFS’
    Including Professional
         Corporations
                                                 MOTION FOR TEMPORARY RESTRAINING ORDER (NO. 3:20-CV-09253-JD)
                                  1                                                          Peter S. Margulies (Pro Hac Vice
                                                                                             application forthcoming)
                                  2                                                          ROGER WILLIAMS UNIVERSITY
                                                                                             SCHOOL OF LAW*
                                  3                                                          10 Metacom Avenue
                                                                                             Bristol, RI 02809
                                  4                                                          (401) 254-4564

                                  5                                                          Shoba Sivaprasad Wadhia (Pro Hac Vice
                                                                                             application forthcoming)
                                  6                                                          PENN STATE LAW*
                                                                                             252E Lewis Katz Building
                                  7                                                          University Park, PA 16802
                                                                                             (814) 865-3823
                                  8
                                                                                       Attorneys for Amicus Curiae Immigration Law
                                  9                                                    Professors

                            10
                            11
                            12
                            13
                            14
                            15
                            16
                            17
                            18
                            19
                            20
                            21
                            22
                            23
                            24
                            25
                            26
                            27
                            28        *
                                          University affiliations are listed solely for informational purposes.
                                                                                         -3-
      Loeb & Loeb
A Limited Liability Partnership
                                            UNOPPOSED MOTION FOR LEAVE TO FILE AMICUS CURIAE BRIEF IN SUPPORT OF PLAINTIFFS’
    Including Professional
         Corporations
                                                    MOTION FOR TEMPORARY RESTRAINING ORDER (NO. 3:20-CV-09253-JD)
                                  1                                    CERTIFICATE OF SERVICE

                                  2          I hereby certify that I electronically filed the foregoing with the Clerk of the United States

                                  3   District Court for the Northern District of California by using the court’s CM/ECF system on

                                  4   December 29, 2020. All participants in the case are registered CM/ECF users, and service will be

                                  5   accomplished by the court’s CM/ECF system.

                                  6
                                                                                                  /s/ Camron A. Dowlatshahi
                                  7                                                               Camron A. Dowlatshahi
                                  8
                                  9
                            10
                            11
                            12
                            13
                            14
                            15
                            16
                            17
                            18
                            19
                            20
                            21
                            22
                            23
                            24
                            25
                            26
                            27
                            28
                                                                                     -4-
      Loeb & Loeb
A Limited Liability Partnership
                                         UNOPPOSED MOTION FOR LEAVE TO FILE AMICUS CURIAE BRIEF IN SUPPORT OF PLAINTIFFS’
    Including Professional
         Corporations
                                                 MOTION FOR TEMPORARY RESTRAINING ORDER (NO. 3:20-CV-09253-JD)
